COURT OF CRIMINAL APPEALS
                  MANDATE RECEIPT ACKNOWLEDGEMENT



Monday, January 12, 2015
Case Number WR-82,030-01
HOLMES, PHILLIP
COA No.     Tr. Ct. No. 1424734-A
Harris County, 180th District Court

Pursuant to Rule 51.2(a)(1) T.R.A.P, I,
hereby acknowledge receipt of the mandate of the Court of Criminal
Appeals on                            in the above numbered and styled case.

PLEASE RETURN UPON RECEIPT


ATTN: ABEL ACOSTA




                                                                          3a.        ^0

                                                                         f\i         o   •?- ;o




                                                                                CO




         9lOZ9"r:?
   STV3ddV"IVNIWIH0:jO,..ir
          Nl Q3AI303b